STANLY, Associate Justice.
The appellant filed suit for , divorce against the appellee and asked for custody of their three minor children ranging in age from nine to eleven years old. The appellee filed answer and counterclaim in which it was alleged that appellant w;as not a .fit and proper person to have custody of said children, and asked that custody of said children he awarded to him. The chancellor below heard the testimony of numerous witnesses produced on behalf of the respective 'parties and thereafter entered a final decree awarding custody of the children to the appellee father, subject to certain visitation provisions not . in contest here.' -
*271The error complained of on this appeal is that the court erred in refusing to award custody of said children to appellant, and requiring appellee to provide appellant with funds for support of said children.
A review of the record submitted reveals that there was ample evidence which the chancellor was. warranted in believing to fully support the decree appealed from. We fail to discover any abuse of discretion or reversible error on the part of the chancellor. Accordingly, the decree appealed from is
Affirmed.
DREW, C. J., and TERRELL and HOB-SON, JJ., concur.